Case 20-20425-GLT          Doc 18 Filed 02/05/20 Entered 02/05/20 17:33:08                     Desc Ntc
                               Ord Set Hrg Expd Page 1 of 1
 Form 611
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VideoMining Corporation                             :         Case No. 20−20425−GLT
      Debtor(s)                                      :         Chapter: 11
                                                     :
 VideoMining Corporation                             :
        Movant(s),                                   :
                                                     :         Related to Doc. No. 13
       v.                                            :
 Enterprise Bank et al.                              :         Hearing Date: 2/10/20 at 01:30 PM
          Respondent(s).                             :         Response Date: 2/10/20 by 12 PM
                                                     :
                                                     :
                                                     :

            NOTICE AND ORDER SETTING HEARING ON AN EXPEDITED BASIS

          NOTICE IS HEREBY GIVEN THAT an expedited motion entitled Motion for Interim
 and Final Orders Authorizing the Debtor to Use Cash Collateral has been filed in the
 above−referenced case by the Debtor .

           A hearing has been scheduled for February 10, 2020 at 01:30 PM in Courtroom A, 54th
 Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219.

            Responses to the Motion shall be filed with the Clerk of the Bankruptcy Court and served
 on parties in interest on or before February 10, 2020 by 12 p.m..

            A courtesy copy of all responses shall be delivered to chambers with the filing.

          Service shall be made as directed below. A certificate of service shall be filed with the
 Clerk immediately.

 Dated: February 5, 2020

 cm: Debtor
     Debtor's Counsel



 Movant shall immediately serve a copy of this scheduling Order and the Motion by hand delivery,
 e−mail, or facsimile on the Respondent(s), any appointed trustee, Debtor(s), Debtor(s)' Attorney, all
 creditors whose interests may be affected by the relief requested, the U.S. Trustee, and the attorney
 for the committee (if any). In the absence of a committee (in a chapter 11 proceeding), the Movant
 shall serve the 20 largest unsecured creditors. Movant shall deliver a paper copy of the motion and
 this notice of hearing to chambers.




                                                 Page 1
